11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-10 in the reply filed on October 13th, 2021 is acknowledged. Applicant's election with traverse of Group I, (claims 1 -16) in the reply filed on 10/08/2020 is acknowledged.  The traversal is on the ground(s) that “the groups listed by the Office possess unity of invention because they are united by the same or corresponding special technical features. The special technical features shared by the two groups of claims are demonstrated with the pertinent claim terms from claims 1 and 11, respectively”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 10/01/2021, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention of Group II, claims 11-19 have been withdrawn from consideration.  Claims 1-19 are pending.
Action on merits of Group I, claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 02/13/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 1: “a second inorganic insulating layer between the organic insulating layer and the first conductive layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

For examination purposes, the term: “a second inorganic insulating layer between the organic insulating layer and the first conductive layer” is replaced by the term “a second inorganic insulating layer between the organic insulating layer and the second conductive layer

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites: " A display apparatus, comprising the display panel of claim 1". The intended use of the display panel of claim 1 in a display apparatus fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 109309107, hereinafter as Hu ‘107) in view of Kim (US 2017/0365653, hereinafter as Kim ‘653).
Regarding Claim 1, Hu ‘107 teaches a display panel, comprising: 
a base substrate (Fig. 4b, (10); [0054]); 
a first conductive layer (123; [0068]) on the base substrate, and in an encapsulated area (50; [0069]) and a peripheral area (60; [0069]) of the display panel; 
a second conductive layer (125/127; [0070]) on a side of the first conductive layer (123) away from the base substrate, and in the encapsulated area (50) and the peripheral area (60); 
a first inorganic insulating layer (124; [0068])  between the first conductive layer and the second conductive layer; 
a second inorganic insulating layer (126; [0072]); wherein, in the peripheral area, an orthographic projection of the first conductive layer on the base substrate at least partially overlaps with an orthographic projection of the second conductive layer on the base substrate; 
Thus, Hu ‘107 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an organic insulating layer between the first conductive layer and the second conductive layer, and limited in the encapsulated area; a first inorganic insulating layer on a side of the organic insulating layer away from the base substrate; and a second inorganic 
However, Kim ‘653 teaches an organic insulating layer (Fig. 3, (307); [0060]) between the first conductive layer (Fig. 3, (304/305); [0059]) and the second conductive layer (Fig. 3, (310/311); [0063]), and limited in the encapsulated area (DA); a first inorganic insulating layer (333; [0083]) on a side of the organic insulating layer away from the base substrate; and a second inorganic insulating layer (309; [0062]) between the organic insulating layer (309) and the second conductive layer (304/305) ; the first inorganic insulating layer comprises a first inorganic insulating sub-layer (333) in the peripheral area (PA), and a second inorganic insulating sub-layer (309) in the encapsulated area; and the first inorganic insulating layer (309) covers the organic insulating layer (307).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hu ‘107 by having an organic insulating layer between the first conductive layer and the second conductive layer, and limited in the encapsulated area; a first inorganic insulating layer on a side of the organic insulating layer away from the base substrate; and a second inorganic insulating layer between the organic insulating layer and the second conductive layer; the first inorganic insulating layer comprises a first inorganic insulating sub-layer in the peripheral area, and a second inorganic insulating sub-layer in the encapsulated area; and the first inorganic insulating layer covers the organic insulating layer in order to provide a efficiency light emitting diode device (which there is a stable 

    PNG
    media_image1.png
    358
    532
    media_image1.png
    Greyscale

                                                     Fig. 4b (Hu ‘107)
Regarding Claim 2, Hu ‘107 teaches the first conductive layer comprises a first gate electrode in the encapsulated area and a first electrode in the peripheral area (see Fig. 4B and para. [0069]); and the second conductive layer comprises a source electrode and a drain electrode in the encapsulated area, and a second electrode in the peripheral area (see para. [0069]); and Page 2 of 10Appl. No. 16/639,114Response to Restriction Requirement mailed October 1, 2021 an orthographic projection of the first electrode on the base substrate at least partially overlaps with an orthographic projection of the second electrode on the base substrate.  

Regarding Claim 3, Hu ‘107 teaches the first inorganic insulating layer (124) is a unitary layer continuously extending from the encapsulated area into the peripheral area (see Fig .4b).  


Thus, Hu ‘107 and Kim ‘653 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a thickness of the first inorganic insulating layer is in a range of 500 A to 1000 A”.  
However, it has been held to be within the general skill of a worker in the art to select a thickness of the first inorganic insulating layer (e.g. range of 500 A to 1000 A) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 5, Hu ‘107 teaches the second inorganic insulating layer (126) comprises a third inorganic insulating sub-layer in the encapsulated area and a fourth inorganic insulating sub-layer in the peripheral area; and the second inorganic insulating layer is a unitary layer continuously extending from the encapsulated area into the peripheral area (see Fig. 4b).  

Regarding Claim 6, Hu ‘107 teaches a thickness of the fourth inorganic insulating sub-layer is equal to a thickness of the third inorganic insulating sub-layer (see Fig. 4b).  


Furthermore, it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to have the first inorganic insulating sub-layer  that can be arranged in any order, therefore the encapsulating layer is in direct contact with the first inorganic insulating sub-layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 10, Kim ‘653 teaches a display apparatus (Fig. 1, (100); [0040]), comprising the display panel of claim 1; and one or more integrated circuits (driving IC 180; [0049]) connected to the display panel (see para. [0008]-[0010]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu ‘107 and Kim ‘653 as applied to claim 2 above, and further in view of Jeong (US 2019/0355799, hereinafter as Jeong ‘799).
Regarding Claim 7, Hu ‘107 and Kim ‘653 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a third conductive layer on a side of the first conductive layer away from the second conductive layer, and in the encapsulated area; and a third inorganic insulating layer spacing apart the first conductive layer and the third conductive layer”.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hu ‘107 and Kim ‘653 by having the third conductive layer on a side of the first conductive layer away from the second conductive layer, and in the encapsulated area; and a third inorganic insulating layer spacing apart the first conductive layer and the third conductive layer in order to form the capacitor (CST; [0043] and [0070]) as suggested by Jeong ‘799.

Regarding Claim 8, Jeong ‘799 teaches the third conductive layer (131) comprises a second gate electrode (see Fig. 4); and an orthographic projection of the second gate electrode on the base substrate at least partially overlaps with an orthographic projection of the first gate electrode on the base substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2017/0317159 A1)			
Sim et al. (US 2017/0141169 A1)
Kim et al. (US 2016/0093647 A1)		

Kim et al. (US 2015/0123084 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/